Order filed July 26, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00099-CR
                                    ____________

                  CHRISTOPHER LEE BROOKS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 421st District Court
                          Caldwell County, Texas
                        Trial Court Cause No. 19-065

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibits 1, 1A, 2,
2A and 3.
      The clerk of the 421st District Court is directed to deliver to the Clerk of this
court the original of State's Exhibits 1, 1A, 2, 2A and 3, on or before August 12,
2021. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibits 1, 1A, 2,
2A and 3, to the clerk of the 421st District Court.



                                               PER CURIAM


Panel Consists of Justices Jewell, Spain and Wislon